DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 is objected to under 37 C.F.R. Rule1.75(d)(1).  The terms and the phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See MPEP 2173.03.  “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1).   In particular, the “end side of the protector supporting section” lacks clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.      Correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “a protector configured to be mounted to the terminal main body and positioned between the terminal main body and the upper surface of the battery main body is ambiguous in light of the claims and specification.  Claim 6 depends ultimately from claim 1 and is drawn to the species of figures 11-16.  In the species of figures 11-16, the protector 23 is not positioned between the terminal main body and the upper surface of the battery main body in the sense of the protector being sandwiched between the terminal main body and the upper surface of the battery.  See e.g., paragraph 0075 and figure 15B.  Note that the specification and drawings likewise are ambiguous.  For example paragraph 0075 identifies the bolt head with numeral 71, which appears to be drawn to the bolt shaft in figure 15B.  The specification earlier (paragraph 0044) labels the bolt head with numeral 72 and the shaft with numeral 71.  The plate section 61 is shown in figure 7.   Therefore, it is not clear what the limitation means or requires given that as disclosed the protector  23 is not  positioned between the terminal main body and the upper surface of the battery main body as would be understood by one with ordinary skill in the art.  The limitation is treated as meaning that a portion of the protector is at an elevation between the upper surface of the battery and the terminal main body.
Regarding claim 2, the limitation that “the contact section is positioned on an end side of the protector supporting section, the end side being located farther from the first continuous section of the protector supporting section than a boundary position between the protector supporting section and the first continuous section” is confusing and unclear.  It is not clear what the limitation means.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sammereier et al., DE 10 2017 217 509 (“Sammereier”).  Regarding claim 1, Sammereier discloses a battery terminal configured to be connected to a battery post (labeled BP in annotate figure 14 below) which protrudes from an upper surface 5 of a battery main body, comprising:
a terminal main body (labeled MB below) ; and
	a protector 3 configured to be mounted to the terminal main body and positioned between the terminal main body and the upper surface of the battery main body (in particular the contact section labeled CS below at an elevation between the upper surface of the battery and the terminal main body), 
wherein the terminal main body includes a pair of clamping sections (labeled CL below) and an operating section, the pair of clamping sections being configured to clamp the battery post and the operating section (labeled OS below) being configured to cause the pair of clamping sections to approach each other and tighten the battery post,
	wherein the protector includes a protector supporting section (labeled PSS below) supported by the terminal main body, and a movable section (labeled MS below) connected to the protector supporting section,
	wherein the movable section is provided with a contact section (labeled CS below) and a displacement section (labeled DS below), the contact section being configured to be brought into contact with the upper surface of the battery main body, and the displacement section being configured to be displaced with an external force applied on the contact section (see figure 13),
wherein the displacement section is provided so as to be freely displaced between a covering position (figure 12) and a retracted position (figure 13), wherein the displacement section is configured to cover the operating section in the covering position, and in the retracted position, to be retracted to an outside of the operating section from the covering position,
wherein when the displacement section is in the covering position, an access to the operating section is limited, and wherein the displacement section is configured to be displaced from the covering position to the retracted position by pressing the contact section against the upper surface of the battery main body so that the access to the operating section is allowed.   
To the extent that arguably some details of the structures and respective functions of the Sammereier terminal may not be explicitly explained beyond what is shown in the figures, such structures and their functions would have been obvious to one with ordinary skill in the art. 

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

 
Per claim 2, as understood by the examiner, Sammereier discloses that:
1) the movable section is formed by bending a plate-shaped element in an appropriate position see figure 14,
2) the movable section includes a first continuous section (labeled FCS above) which is continuous with the protector supporting section and the contact section, and
wherein in a contact state with the upper surface of the battery main body, the contact section is positioned on an end side (labeled ES above) of the protector supporting section, the end side being located farther from the first continuous section of the protector supporting section than a boundary position (labeled BP above) between the protector supporting section and the first continuous section.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldschmidt et al. US 2018/0076437 (“Goldschmidt”).  Per claim 1, Goldschmidt discloses  a battery terminal configured to be connected to a battery post which protrudes from an upper surface 84 of a battery main body, comprising:
a terminal main body (labeled MB below) ; and
	a protector (42, 44) configured to be mounted to the terminal main body and positioned between the terminal main body and the upper surface of the battery main body (in particular the contact section 66 is at an elevation between the upper surface of the battery and the terminal main body), 
wherein the terminal main body includes a pair of clamping sections (labeled CL below) and an operating section (22, 24, 30, 36), the pair of clamping sections being configured to clamp the battery post and the operating section being configured to cause the pair of clamping sections to approach each other and tighten the battery post,
	wherein the protector includes a protector supporting section (42) supported by the terminal main body, and a movable section (44) connected to the protector supporting section,
	wherein the movable section is provided with a contact section (66) and a displacement section (46), the contact section being configured to be brought into contact with the upper surface of the battery main body, and the displacement section being configured to be displaced with an external force applied on the contact section,
wherein the displacement section is provided so as to be freely displaced between a covering position (figure 1) and a retracted position (figure 2), wherein the displacement section is configured to cover the operating section in the covering position, and in the retracted position, to be retracted to an outside of the operating section from the covering position,
wherein when the displacement section is in the covering position, an access to the operating section is limited, and wherein the displacement section is configured to be displaced from the covering position to the retracted position by pressing the contact section against the upper surface of the battery main body so that the access to the operating section is allowed.   

    PNG
    media_image2.png
    1851
    1429
    media_image2.png
    Greyscale

Per claim 5, the movable section includes a bar-shaped section 48 configured to be supported by the protector supporting section in a rotatable manner,
wherein the bar-shaped section is provided with the contact section 66 at one end and connected to the displacement section 46 at another end, and
wherein as the contact section is pressed against the upper surface of the battery main body, the bar-shaped section is rotated relative to the protector supporting section so that the displacement section is displaced together with the bar-shaped section from the covering section toward the retracted section.
Per claim 6, wherein the bar-shaped section is supported so as to be rotatable relative to the protector supporting section around an axis of the bar-shaped section.
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833